PER CURIAM.
GRANTED IN PART. Relator is to be granted full access to the records in Proceedings No. 84-48174, 84-48175, 84-48176 and 84-48177 for purposes of discovery. Furthermore, relator is entitled to proceed with discovery of parties and witnesses in this proceeding, subject only to the limitations imposed by the Code of Civil Procedure. This court will not interfere at this time with any restrictions placed on relator and his staff by the trial court as to information obtained pursuant to such discovery, subject to further applications by relator.
DENNIS, J., would grant the writ and place the case on this Court’s docket for argument and a full opinion.